Per Curiam.
This action was brought to recover the sum of $28.30, alleged to be the balance due plaintiff from defendant upon an account for lumber sold.
Defendant sought to escape liability on the ground that he had been charged for more lumber than he received, the alleged overcharge being the amount here in controversy, and upon the further ground that there was a dispute as to two small items in plaintiff’s bill and that plaintiff agreed to receive in full payment and satisfaction of its claim $677.95', which sum defendant paid and plaintiff accepted.
There was a verdict for plaintiff and a motion for a new trial, which was denied. The appeal is from the order denying such motion. The evidence was sufficient to justify the verdict and we find that no errors of law occurred at the trial.
Order affirmed.